716 N.W.2d 274 (2006)
475 Mich. 892
Gregory G. SINICROPI, Plaintiff-Appellee,
v.
Holly V. MAZUREK, Defendant-Appellant, and
Martin Powers, Intervening Defendant-Appellee-Cross-Appellant.
Docket No. 131268. COA No. 268000.
Supreme Court of Michigan.
June 30, 2006.
On order of the Court, the application for leave to appeal the February 16, 2006 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the February 16, 2006 order of the Court of Appeals and the April 16, 2006 order denying reconsideration, and we REMAND this case to the Court of Appeals for plenary consideration. The trial court's October 10, 2005 order was a postjudgment order affecting the custody of a minor because it was entered after the April 2001 stipulation and order regarding custody in the consolidated case. Thus, it was a final order appealable as of right under MCR 7.203(A) and MCR 7.202(6)(a)(iii).
We do not retain jurisdiction.